In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-404V
                                     Filed: January 6, 2016
                                          Unpublished

****************************
DVORA GHITZA,                         *
                                      *
                  Petitioner,         *      Damages Decision Based on Proffer;
                                      *      Tetanus-diphtheria (“Td”) Vaccination;
                                      *      Brachial Neuritis; Special Unit
SECRETARY OF HEALTH                   *      Processing (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
                                      *
****************************
Ronald Craig Homer, Conway, Homer, & Chin-Caplan, P.C., Boston, MA, for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On April 22, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that as a result of a tetanus diphtheria [“Td”]
vaccination on May 17, 2012, she suffered a neurological injury. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On July 14, 2015, a ruling on entitlement was issued, finding petitioner entitled to
compensation for brachial neuritis. On January 4, 2016, respondent filed a proffer on
award of compensation [“Proffer”] indicating petitioner should be awarded $102,000.00.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $102,000.00 in the form of a check payable to
petitioner, Dvora Ghitza. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
            Case 1:15-vv-00404-UNJ Document 24 Filed 01/04/16 Page 1 of 2



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                )
DVORA GHITZA,                                   )
                                                )
                 Petitioner,                    )
                                                )       No. 15-404V (ECF)
v.                                              )       Chief Special Master Dorsey
                                                )
SECRETARY OF HEALTH AND                         )
HUMAN SERVICES,                                 )
                                                )
                 Respondent.                    )
                                                )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On July 14, 2015, the Chief Special Master issued a Ruling on Entitlement finding that

petitioner was entitled to vaccine compensation for her brachial neuritis. Based on the evidence

of record, respondent proffers that petitioner should be awarded $102,000.00. This amount

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.

II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner be made through a

lump sum payment of $102,000.00 in the form of a check payable to petitioner.1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
       Should petitioner die prior to the entry of judgment, respondent reserves the right to
move the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future pain and suffering, and future lost wages.

                                                    1
         Case 1:15-vv-00404-UNJ Document 24 Filed 01/04/16 Page 2 of 2



                                           Respectfully submitted,

                                           BENJAMIN C. MIZER
                                           Principal Deputy Assistant Attorney General

                                           RUPA BHATTACHARYYA
                                           Director
                                           Torts Branch, Civil Division

                                           VINCENT J. MATANOSKI
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           MICHAEL P. MILMOE
                                           Senior Trial Counsel
                                           Torts Branch, Civil Division

                                           s/Amy P. Kokot
                                           AMY P. KOKOT
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Ben Franklin Station
                                           Washington, DC 20044-0146
                                           Tel.: (202) 616-4118

Dated:       January 4, 2016




                                       2